supplemental opinion on rehearing-.
Reed, C. J.
After the foregoing opinion was filed, defendant filed a petition for rehearing, in which our attention was called to an apparent inaccuracy of statement in the third paragraph of the opinion. It is there stated that the right to sell intoxicating liquors as a medicine was conferred upon registered pharmacists by chapter 83, Acts, 1886, and that they were not required to obtain permits before engaging in the business. The language of the opinion is capable, perhaps, of a broader meaning than was intended. What was meant is that they were not required to obtain permits under the statutes formerly in force, and which continued in force as *201to all applicants for permission to sell intoxicating liquors for other purposes than as a medicine. But they are required by the express provisions of the enactment of 1886 to obtain permits from the board of supervisors before engaging in the business. This, however, does not detract from the argument of the opinion ; for if it be conceded that the construction of section 1540 of the Code contended for by counsel is correct, and that it exempts persons holding the permits there referred to from the penalties prescribed by section 1543 for keeping or maintaining a place where intoxicating liquors are sold or kept for sale contrary to law, it does not aid defendant, for he does not belong to the class exempted. He does not hold the permit there referred to, but the one held by him is of a different character, and was issued under a different statute; and, if he sells for any other purpose than as a medicine, his case is covered by the general provision of section 1543. As to such sales, he is in the same condition as one holding no permit at all. The petition for rehearing will therefore be
Overruled.